 In the Matter of AMERICAN BAKERIES COMPANY, EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, GENERAL DRIVERS, WARE-IIOUSEMEN AND HELPERS, LOCAL UNION No. 258, A. F. of L.,PETITIONERCaseNo. 10-R-2.14.9/..-DecidedJune 27, 1947Messrs.William K. MeadowandG. Grant,both of Atlanta, Ga.,for the Employer.Mr. Phil B. Wells,of Orlando,Fla., for the Petitioner.Mr.Jerome A. Reiner,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board onMarch 19, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election the parties were furnished a Tally ofBallots.The Tally shows that of the approximately 27 eligible voters,11 cast valid ballots, of which 8 were for and 3 against the Petitioner.There were 12 challenged ballots and 1 void ballot.Thereafter, a hearing was held at Orlando, Florida, on April 28,1947, before Oscar Geltman, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERAmerican Bakeries Company is a Florida corporation with 19bakeries located in the States of Florida, Georgia, North Carolina,South Carolina, Virginia, Tennessee, Louisiana, and Alabama, where74 N. L. R. B., No. 70.399755420-48-vol. 74-27 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is engaged in the baking, sale, and distribution of baked goods atwholesale.The principal office of the Employer is located in Atlanta,Georgia.During the year 1946 it purchased raw products valued inexcess of$100,000 for use in its Orlando, Florida, plant, of which-75percent wasobtained from points outside the State of Florida.Dur-ing the same period it sold finished products from this plant valuedin excessof $500,000, all of which were shipped to points within theState of Florida.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of 11 city driver salesmen and 1 reliefdriver who are employed in the Employer's Orlando, Florida, plant.The Employer contends that the appropriate unit should also include15 driver-salesmenwho operate outside the city of Orlando.All the city and outside drivers sell and deliver the baked goodsto grocery stores and restaurants located on their routes, and makecollections therefor.The city drivers work within the city of Or-lando; the so-called outside drivers cover an area 80 miles north ofOrlando, 75 miles south of Orlando, and 70 miles to the east and 60miles to the west of Orlando.The city drivers load their trucks atthe Orlando plant, while the outside drivers obtain their products atwarehouses maintained and stocked by the Employer in theirrespec-tive territories ;in allother respects the duties and workingconditionsof alldrivers are similar.Each driveris assigned a route and is re-quired tocompletedeliveries and collections on that route.They donot have definite working hours and are not required to punch a clock.They all receive the same salary and same rate of commission.Allreceive theirsalary on Saturday, the city drivers being paid by the AMERICAN BAKERIES COMPANY401company cashier at the Orlando plant, while the outside drivers deducttheir salaries from the Saturday receipts.The commissions of theoutside drivers are paid on Monday when they receive salary receiptsfromthe Employer authorizing them to deduct the amounts due themfrom that day's receipts.All the drivers turn in daily reports; thecity drivers turn in their reports in person at the Orlando plant whilethe outside drivers mail them in or send them in by company truck.The employment qualifications of all driver salesmen are the same.The relief driver whom the Petitioner seeks to include in the unitrelieves both city drivers and outside drivers.All driver salesmen are under the ultimate supervision of the plantmanager in Orlando who has the authority to hire and discharge them.Under the plant manager are 3 sales supervisors,' who individuallysupervise both city drivers and outside drivers.When necessary, asales supervisor will substitute for a driver by making the actualdeliveries and collections on any route, whether or not the particularroute is under his individual supervision.Three or four times a yeara meeting of all drivers of the Employer is held in Orlando wherethey confer with the plant manager and sales supervisors and discusscommon problems and methods of promoting business.The trucksused by the drivers belong to and are maintained by the Employer.Repairs on trucks driven by city drivers are made at the Employer'sgarage in Orlando.Minor repairs on trucks of outside drivers aremade by mechanics in the local areas of the outside drivers and the Em-ployer pays the bills therefor.All major repairs on trucks of out-side drivers are made at Orlando.The Employer's labor and indus-trial relations policies are formulated and controlled by its main officeinAtlanta, Georgia, and are applied indiscriminately to city andoutside drivers throughout the entire 19 plants that make up itsorganization.In view of the foregoing we are of the opinion that the interests ofthe city drivers and the outside drivers are closely allied.2The similarsupervision, duties, and wages, hours, and working conditions of allthe driver salesmen of the Employer clearly indicate that they com-prise a functionally coherent, homogeneous group having commoninterests for collective bargaining purposes.Undet these circum-stances, we find that there is no reasonable basis for confining a unit'The parties stipulated,and we find, that the sales supervisors are supervisory employeeswithin the Board's customary definition of the term.2The record indicates that the Board has certified units of driver salesmen at theEmployer's plants at Atlanta,Georgia,and Gadsden,Alabama,and that the Employer hasentered into collective bargaining contracts with the bargaining agents of these employeesIn both instances these certifications followed elections held pursuant to consent electionagreements in which both city drivers and outside drivers were included in the respectiveunits. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the city drivers.3Accordingly, we shall include all city drivers andoutside drivers of the Employer's Orlando plant in one unit 4We find that all driver salesmen of the Employer, including citydrivers, outside drivers, and the relief driver, but excluding the salessupervisors and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of th i e Act.v. THE DETERMINATION OF REPRESENTATIVESThe 12 ballots cast by the outside drivers were challenged by thePetitioner and were therefore not counted.In accordance with ourunit determination above, we shall overrule the challenges to theirballots.DIRECTIONIT IS HEREBY DIRECTED that the Regional Director for the TenthRegion open and count the ballots of the outside drivers, and there-after prepare and serve on the parties in this proceeding a Supple-mental Tally of Ballots together with a report embodying therein hisfindings and recommendations.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction.,Seehatterof Nash MotorsI)tvision of Nash Kelvinator Sales Corporation(Phtiladel-phia Zone),68 N. L. It. B. 651, 653The Petitioner, in support of its contention for a smaller unit,asserted that it has nojurisdiction over the outside drivers.While such circumstance is one of the factors con-sidered by the Board in making a unit determination,it is nevertheless not a conclusiveone where,as here, there are more cogent countervailing circumstances.4 Cf.Matter of Wilson and Company,Inc,64 N. L. R.B 1124,1126-1129.